Title: To James Madison from David Bailie Warden, 21 February 1811
From: Warden, David Bailie
To: Madison, James


Sir,Washington 21 february, 1811.
In consequence of the enquiry which you were pleased to make last evening, with respect to my conduct in a certain affair, I beg leave to present you the following statement of facts. A french vessel, by the particular permission, or instruction of General Armstrong was purchased by Captain Haley, in the name of Captain Banks, an american, to sail as a Parlementaire or flag vessel for the United States, with passengers, and was advertised as such in the commercial journal of Paris. Haleys’ presence was required at Dieppe, and he, for certain reasons, not wishing to be known as the real agent in this affair, with regard to the receipt of monies for the passage, requested me to act in this capacity, and I permitted my name to appear, agreeably to General Armstrongs’ wishes, in the newspaper advertisement. A Mr. Auguste, who had been watchmaker to the Emperor, was recommended to me, by Mr. Bonpland, the fellow-traveller of Humboldt, as an able artist, or mechanician who proposed to embark for the United States, with a large collection of mathematical, and other Instruments, and machines for making them; and he—Auguste—stated to me that he had obtained a passport to enable him to embark with the said articles, and this thro the medium of a distinguished personage, the Governor of the Palace. I, at once offered to favor his project, believing with Baron Humboldt, Bonpland and several americans, that the machines would be infinitely useful to the United States, and that the President would grant permission for their entry. I mentioned this to Captain Haley, who had returned to Paris, and who proposed to put them in the hold of the said vessel as ballast; and he requested me to write a note to his friend Mr De La Rue, at Dieppe, whom I never saw, to receive the cases containing them, which I did, according to a written statement, furnished by Auguste, indicating their weight. He, for some reason, of which I did not ask an explanation, requested me not to mention, in my note, that they were his property, or that he was to embark, which I observed. Auguste, by my advice, was to make his arrangement with Captain Haley, at Dieppe, for the amount of his passage and freight of the machines which I refused to arrange not knowing Haleys’ terms with respect to the latter. I sent him, by Capt Haley, a note of introduction to Mr Bullus, navy agent, at New York, in which I mentioned the machines, and asked his intercession with the President for their free entry. I heard no more of Auguste untill after the departure of the vessel, and the return of Captain Haley to Paris, who informed me that the cases forwarded to Dieppe by Auguste had been seized by his Creditors, and that they contained not only machines but silks and other articles of merchandise. I was deeply mortified at this deception, tho, I never, for a moment, suspected, that I would be accused, even by an enemy, of connivance in this Affair, as I had no interest whatever in the vessel, which was under the particular direction of General Armstrong and Captain Haley with respect to what might be taken on board. It was during the embargo, and it was impossible that I could be employed in evading its execution. My letter to Mr. Bullus was the best proof of this. Besides, there was no invoice, no letter of instruction, or of consignment to shew that I had any interest therein. When every means had failed to injure me, which art and wickedness could contrive, this was resorted to after the annulment of my appointment, and being apprised of it, I communicated all the circumstances of the case to several americans to Baron Humboldt, Mr. Bonpland, and Mr. Gay Lussac of the Polytechnic school, who had been long acquainted with the project of Auguste to export the machines &c which were considered by them as of great value. All of them, knowing my innocence, said that it was impossible to represent this affair to my disadvantage. Colonel Taite, who is now in this Country, had often spoken of the said machines to General Armstrong; and had proposed several times, when at Paris, to aid Auguste in transporting them to this Country. Permit me, Sir, to declare to you, in the most sacred manner, that the above statement is correct and true—that I knew nothing directly, or indirectly, of the purchase of the said silks, or other merchandise, or of their transportation, before it was communicated to me by Captain Haley after the departure of the vessel; and that I had neither interest, nor profit, nor concern therein—nor in the said vessel—that I acted merely as agent to receive monies from Individuals, permitted by General Armstrong to embark as passengers, of which I gave him a list as he had instructed me. It is well known to all the american consuls in France, to the Bankers and merchants of Paris, and to the americans who resided there that I never was concerned in any mercantile speculation, the whole time that I acted as Secretary and as Consul.
General Armstrong told me, several months before he made known Mr. Russels’ appointment, that there was a person on the European continent, who was destined to take my place. I asked his name, which he refused to reveal; but observed that it was an arrangement made thro the influence of General Smith, with which he had nothing to do. He spoke to me with the appearance of friendship on the subject, and offered me the Consulship of Nantes, or of Havre, which I refused for two reasons, viz 1e. Because the acceptance of a place inferior to that which I held would be considered as a degradation; and, 2e. That as there was no commercial business in either of these ports, and as I had no fortune, I could not there find means of existence corresponding to my education, and situation in life. He afterwards offered me his influence to procure me an appointment in South america, and as I placed entire confidence in his friendship, I accepted this offer, and resolved to accompany him home, convinced that Mr. Russel was to take my place. In the mean time, he arrived at Paris, and refused to accept it; and some days afterwards my letters from Doctors Bullus, Mitchill and others, received by the Hornet Brig of War, informed me that there was no question of the Government annulling my appointment but, on the contrary, that there was every reason to believe, that the President of the United States would continue me in office. I then called on general Armstrong, and requested him to allow me to remain in office for some short time to enable me to arrange my affairs, and to aid americans in the prosecution of claims which they had committed to my care. He replied, that he would speak to Mr. Russel on the subject; and the next day, the Minister informed me, as well as Mr. Parker, that I was to remain in my situation till the ensuing spring. A day, or two afterwards I was informed by a friend that he proposed to nominate Mr. McCrae as Consul. In the mean time he sought a pretext for this conduct; and the correspondence took place of which I had the honor to present you a Copy: and three days after the date of my second note he annulled my powers because I refused to give him the certificate, or declaration respecting him which he demanded and mr. Deverux informed me that if I gave the declaration he expected General Armstrong would continue me in office, and would write me a friendly letter from Bordeaux. I never gave him any reasonable cause of displeasure. General La Fayette, Colonel de T⟨orn?⟩ant, General O Conner, Mr. Parker and other Gentlemen assured him that during several years acquaintance they never heard me speak of him but with respect, and that the whispers of enemies were false. He gave me an opportunity of declaring the same. My disposition was best manifested by my daily visits to him, by my prompt attendance at his cabinet when asked, and my constant readiness to do him every possible service. Captain Haleys rage against me was owing to the circumstance of my refusing to associate intimately with him. On account of his employment from General Armstrong, I always treated him in a civil manner. I have, Sir, offered this statement of facts for your satisfaction, and regret that I am obliged to trouble you with it at a moment when you are occupied with such important affairs. It is mortifying to my feelings of self-respect to be reduced to the necessity of noticing the calumnies and insinuations of slanderers, but I know what is due to the high station and eminent character of the chief magistrate of the United States, whom I have the honor to address. I am willing that every act of my life be examined with the strictest scrutiny, for I am convinced that I can bid defiance to the malice of my greatest enemy. I have the honor to be, Sir, with profound respect, Your very obedt and very humbe Sert
David Bailie Warden
